Citation Nr: 1533145	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 20 percent for residuals of a left ankle fracture.

2.  Entitlement to an extraschedular rating for residuals of a left ankle fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran had active service from June 1975 to May 1977.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veteran's Affairs (VA) Appeals Management Center (AMC).  In that decision, the AMC granted entitlement to service connection for residuals of a left ankle fracture and assigned a 20 percent rating effective the January 27, 2003 date of claim.  The Veteran timely appealed the assigned initial rating.  The issue on appeal has been bifurcated to reflect different dispositions of the claims for a higher initial schedular rating and an extraschedular rating as indicated below.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The VA Regional Office (RO) in Wichita, Kansas retained jurisdiction over the claim and forwarded the appeal to the Board.  In August 2010, the Veteran testified during a hearing at the Wichita RO before the undersigned; a transcript of that hearing is of record.

In April 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted by the Board in its April 2014 remand, the Veteran has indicated in his written statements and Board hearing testimony that he is also seeking service connection for right ankle and low back disabilities.  As these claims were denied by the Board in November 2007, they are considered applications to reopen previously denied claims.  38 U.S.C.A. § 5108 (West 2014).  Because these matters have not yet been adjudicated by the AOJ, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The issue of entitlement to an extraschedular rating for residuals of a left ankle fracture are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

There is no evidence of ankylosis of the ankle or subastragalar or tarsal joint, malunion of os calcis or astralgus, or astragalectomy.


CONCLUSION OF LAW

The criteria for an initial schedular rating higher than 20 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.

As noted above, the claim for a higher initial schedular rating for left ankle fracture residuals arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as a disability rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board instructed in its April 2014 remand that the AOJ take the necessary action to obtain outstanding treatment records and afford the Veteran a new VA examination.  The AOJ sent an April 2014 letter requesting that the Veteran provide the necessary information and authorization to obtain any private treatment records and the Veteran did not respond.  The AOJ therefore was not required to take any additional action in this regard.  38 C.F.R. § 3.159(c)(1)(i),(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-Federal records, including providing identifying information and authorization for release of records).  The AOJ also requested records from the Wichita VA Medical Center (VAMC), where the Veteran had previously received treatment and was informed that there were no records relating to the Veteran at this VAMC.  The AOJ was therefore not required to take additional action in this regard to comply with its duty to assist.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile).  In addition, the Veteran was afforded a June 2014 VA examination as to the severity of his left ankle disability.  For the reasons indicated in the discussion below, the examination was adequate because it was based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the August 2010 Board hearing, the undersigned explained the issue on appeal and asked questions designed to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim being decided herein.



Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 20 percent rating.

The Veteran's left ankle fracture residuals are rated under 38 C.F.R. § 4.71a, DC 5271, applicable to limited motion of the ankle.  DC 5271 provides for a maximum schedular rating of 20 percent for marked limitation of motion.  As the Veteran is receiving the maximum schedular rating under this diagnostic code, a higher rating is not possible and further discussion in this regard is unnecessary.  The Board, however, has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The only higher ratings available under the diagnostic codes applicable to the ankle are the 30 and 40 percent ratings under DC 5270 for ankylosis of the ankle.  There are also 20 percent ratings warranted for ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, and astragalectomy.  Neither the lay nor medical evidence, however, reflects that the Veteran has these or analogous symptoms.  Each of the three VA examinations during the appeal period, in October 2003, February 2008, and June 2014, contain a specific finding of no ankylosis and the June 2014 VA examiner indicated that the Veteran did not have malunion of os calcis, astragalus, or talectomy.  Moreover, X-rays on each exam did not show malunion of os calcis or astragalus or astragalectomy.  In addition, during the Board hearing, the Veteran indicated that he could bend his ankle, with constant pain on motion.  Hearing Transcript, at 4.  The evidence thus reflects no ankylosis or other symptoms warranting an initial rating higher than 20 percent under any potentially applicable diagnostic code.

The Board notes that, generally, it must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, where, as here, the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, DeLuca and the cited regulations are not for application.   See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).

The Board has also considered whether the residuals  of the Veteran's left ankle fracture have been analogous to ankylosis such that rating under DC 5270 by analogy is warranted.  See 38 C.F.R. § 4.20 (allowing rating of unlisted disorder under closely related disease in which functions affected and anatomical localization and symptomatology are closely analogous).  Ankylosis has been defined as "immobility and consolidation of a joint."  Augustine v. Principi, 18 Vet. App. 505, 506, 508 (2004) (indicating that this definition was used by both parties in their briefs in that case).  Normal ankle dorsiflexion is 0 to 20 degrees and normal ankle plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  On the October 2003 VA examination, dorsiflexion of the left ankle was 0 to 20 degrees, while there was 17 degrees of plantar flexion angulation with withdrawal of the foot at attempts to dorsiflex beyond this point.

The Veteran estimated 98 percent limitation of motion/function based on the inability to walk or concentrate on anything other than the pain in his ankle during flare-ups.  On the February 2008 VA examination, range of motion was plantar flexion -10 to 50 degrees with no pain and dorsiflexion -10 to -10 degrees with pain at -10 degrees.  On repetitive motion testing, dorsiflexion decreased to -15 degrees.  On the June 2014 VA examination, left ankle plantar flexion was to 25 degrees, with objective evidence of painful motion at 0 degrees,  and dorsiflexion was to 5 degrees with objective evidence of painful motion at 0 degrees.  On repetitive motion testing, plantar flexion was to 20 degrees and dorsiflexion was to 5 degrees, with less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  These range of motion findings and the Veteran's hearing testimony reflect that, although the Veteran experienced significant and constant pain in the left ankle, he has been able to move it throughout the appeal period, and his symptoms therefore do not approximate ankylosis such that rating under DC 5270 by analogy is appropriate.  See 38 C.F.R. § 4.20 ("Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings").  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the evidence of record.  The issue of entitlement to a TDIU is deemed to have been submitted as part of any claim for a higher initial rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the Board hearing, the Veteran stated that he does not work; he did not indicate that this was due to his ankle.  Hearing Transcript, at 6.  Moreover, while the February 2008 VA examiner documented the Veteran's report of disability retirement in 1991 due to knees, ankles, and back, and the June 2014 VA examiner indicated that the Veteran's left ankle affected his ability to work because he was unable to stand or walk without a walker, the Veteran's records from the Social Security Administration (SSA) show that disability benefits were granted due to disabilities involving a bilateral knee injury with foot drop and paraspinous muscle spasms, but not a left ankle condition.  The decision of the Administrative Law Judge awarding SSA disability benefits does not refer to the left ankle disability.  As the evidence does not reflect unemployability due to the service connected left ankle disability, the Board finds that the issue of entitlement to a TDIU has not been raised by the evidence of record.

Finally, as the Veteran is in receipt of service connection only for his left ankle disability, the Board need not consider the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial schedular rating higher than 20 percent for residuals of a left ankle fracture.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial schedular rating higher than 20 percent for residuals of a left ankle fracture is denied.
 

REMAND

On the October 2003 VA examination, the Veteran reported weakness, stiffness, heat, instability and fatigability.  The Veteran also indicated he used a brace and cane.  On the February 2008 VA examination, the Veteran indicated that he was unable to walk more than a few yards and unable to stand for more than a few minutes.  On the June 2014 VA examination, the Veteran indicated he used a walker constantly and the VA examiner indicated that the Veteran's inability to stand or walk without a walker had a functional impact on his ability to work.  During the Board hearing, the Veteran indicated that he took a significant amount of Tylenol for his left ankle pain, enough to upset his stomach.  Hearing Transcript, at 5-6.  As there are thus symptoms that are not contemplated by the criteria for rating disabilities of the ankle, and there is evidence that these symptoms have or would interfere with the Veteran's employment (as opposed to causing unemployability), a remand for referral of the issue of entitlement to an extraschedular rating to the Director of Compensation is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Kellar v. Brown, 6 Vet.App. 157, 162 (1994) (the issues of entitlement to a TDIU and entitlement to an extraschedular rating are not necessarily inextricably intertwined because they contain different standards regarding employment and employability).

Accordingly, the claim for entitlement to an extraschedular rating for residuals of a left ankle fracture is REMANDED for the following action:

1.  Refer the claim for entitlement to an extraschedular rating for residuals of a left ankle fracture to the Under Secretary for Benefits or the Director of Compensation Service.

2.  After the above development has been completed, readjudicate the claim for entitlement to an extraschedular rating for residuals of a left ankle fracture.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


